DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
 
Rejections Necessitated By Amendment

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 13, 14, 16-18, 29, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite fragments(Claims 13, 14, 16-18) and an oncovirus and or TAA (claims 29 and 31).
The specification does not teach fragments of SEQ ID# 2 that have the function of transition protein. 
The specification does not teach what oncovirus and or TAA are used in the compositions. The known universe of oncovirus and and TAAs is enormous and the specification does not what ones to use or why.
Vas-Cath Inc. v. Mahurkar ((CAFC, 1991) 19 USPQ2d 1111), clearly states that "Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See Vas-Cath at page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see Vas-Cath at page 1115).

Applicant has described the mouse MTV matrix protein, SEQ ID# 2, but not the genus of fragments that have the function of transition protein. 
The requirement is that the invention be described. The ability to search for function or structure does not show possession. 
Applicant argues the examiner misconstrues the MPEP 2163 A3 (a)(ii) in that the examiner is requiring all not just the “or” for the ways of showing possession. 
Applicant’s argument has been fully considered and not found persuasive.
The DECLARATION of Robert Baker, PhD. has been fully considered as noted in the prior action. Applicant does not point to any specific points that were missed. For example, paragraph 12 discusses transition protein and that knowing the function additional members can be added to group when found. This is still applicable to the new rejection now presented. 
The DECLARATION provides no examples of additional members and as noted below, being able to screen for members of a genus does not show possession of the genus at the time of filing. 

Applicant has not shown possession of members of the genus such that the functional genus can be recognized without screening. Written description requires possession of the claimed invention, not just the ability to find more members of the genus. This is not altered by how easy or hard it is to screen.
As for the MPEP, applicant is not interpreting the meaning correctly in that applicant has one protein and there is no disclosure of what make the function happen, for example a motif that when found in other proteins, such that when that motif is tested, it has the function. Here, applicant has not reduced a represented number to actual practice because there are no working examples, or disclosed the structure function correlation because there is no disclosure of what is responsible for the function, or by a combination thereof of actual reduction to practice and disclosure of structure function relationship.
Here, with fragments, the specification does not disclose any fragments or teach what fragments have the function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16-8, 23-24, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US6670466) and Vahlne (US6258932).
Garry teach that MTV proteins can be produced from different sources, can be purified, can be made into an immunogenic composition comprising alum and administered to induce an immune response (example 7) and proteins can be made as fusions and that multiple antigens can be used together including ENV (example 4 and claims 19 and 22). 
Garry does not teach SEQ ID# 2. 
Vahlne teach that SEQ ID# 2 is a useful MTV protein that is useful for finding virus inhibitors and that inhibitors can be developed against multiple viruses (prior art SEQID# 8 is same as application SEQ ID# 2, Figure 5, and column 27).
One of ordinary skill in the art at the effective would have been motivated to make adjuvanted compositions that include MTV proteins with the expectation of success knowing that Garry teach compositions can be made and that Vahlne teach that SEQ ID# 8 is useful for making inhibitors. One of ordinary skill in the art at the effective would have known that antibody that act to inhibit can neutralize the virus and been motivated to make them. One of ordinary skill in the art at the effective would have known that combination vaccines to include 
One of ordinary skill in the art at the effective would have known that other fusion partners for protein exist and that includes KLH. laria et al. (previously cited, Vaccine Vol 32, pages 1072-1078, 2014) teach synthetic proteins can be used as vaccine immunogens coupled to KLH (abstract).
Thus, it would have been prima facie obvious at the effective time of filing to make compositions comprising p10 of Vahlne and one or more MTV proteins and inhibit the virus with the expectation of success knowing that Garry teach that MMTV proteins can be formulated with adjuvant and administered to animals.
Applicant argues that the Vahlne may disclose the protein but there is a completely different mechanism of action and that Vahlne use tripeptides not proteins. The references cannot be forced together just due to the naming of a protein in one reference. Applicant re-asserts their previous argument that the combination will fail and that neither discuss transition protein.
Applicant’s argument has been fully considered and not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Garry (US6670466) and Vahlne (US6258932) as applied to claims 13, 14, 16-8, 23-24, 27, and 28 above, and further in view of Braitbard et al. (Oncotarget, Vol. 7, No. 16, pages 21168-21180, 2016).
Garry and Vahlne as discussed above.
Garry and Vahlne do not teach using p14 as an antigen or POL.
Braitbard et al. teach that p14 vaccination is effective at preventing tumors (abstract).
One of ordinary skill in the art at the effective time of filing would be motivated to combine similar treatments with the expectation of at least additive results from the combination. One of ordinary skill in the art at the effective time of filing would be motivated to combine multiple MMTV antigens including POL as other retroviruses have used in antigenic formulations and one of skill in the art would expect to be able to induce an immune response to POL.

Thus, it would have been prima facie obvious at the effective time of filing to modify the compositions Garry and Vahlne with one or more MTV proteins including p14 and POL with the expectation of success knowing that both Garry and Braitbard et al. teach that MMTV proteins can be formulated with adjuvant and administered to animals.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable Garry (US6670466) and Vahlne (US6258932) as applied to claims 13, 14, 16-8, 23-24, 27, and 28 above, and further in view of Braitbard et al. (Oncotarget, Vol. 7, No. 16, pages 21168-21180, 2016) as applied to claims 30-32  above, and further in view of Begg et al., (Vaccine, Vol. 13, No. 16, pp. 1547-1550 1995).
Garry, Vahlne, and Braitbard et al. are discussed above.
Garry, Vahlne, and Braitbard et al. do not teach polysaccharide or combination polyvalent vaccines.
Begg et al. teach that combination vaccines and polysaccharide conjugates have been used in the art to make successful vaccines (polyribosylribitol phosphate, first paragraph page 1547).
One of ordinary skill in the art at the effective time of filing would be motivated to add polysaccharide to the antigens to improve the immunogenicity with the expectation that it would be a safe vaccine addition with the potential to increase the immunogenicity of the 
Thus, it would have been prima facie obvious at the effective time of filing to modify the compositions Garry, Vahlne, and Braitbard et al. with polysaccharides as used in Begg et al. and make combination vaccines as shown by Begg et al. with the expectation of success knowing that Begg et al. teach that vaccines polysaccharides and multiple organism antigens have been used. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 14, 16-18, 23, 24, and 27-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22-42 of copending Application No. 16920089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass the same SEQ ID# 2 (the co-pending application includes broader language), formulations including adduvant, carrier including KLH, combination antigens, additions of other MTV proteins, and additions of oncovirus and or TAA. The method claims are drawn to SEQ ID# 2 (90% in the co-pending application) in the same formulation options and the same method step and preamble.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
/JANET L ANDRES/Supervisory Patent Examiner, Art Unit 1648